DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the drawings are replete with errors too numerous to mention. For example, all figures are missing reference numerals except for Figs. 1 and 7B, the “prior art” label is missing from Fig. 2 as indicated in the final paragraph of Spec page 11, it is unclear if the “prior art” label for Fig. 3 is correct as this is not explicitly discussed in the Spec, to name a few errors. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  
the specification contains many reference numerals that are not found in the drawings, such as 201 (page 14, line 10) and 601 (page 16, line 7). Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lohrentz et al. (US 2012/0042619 A1), hereinafter Lohrentz.
Regarding claim 1, Lohrentz teaches a row crop harvesting head (100) mountable to a combine in a manner effective to harvest row crops in a field, the harvesting head comprising a plurality of spaced-apart harvesting snouts (Fig. 3 shows snouts 510), roller mechanisms (230) effective for pulling row crop stalks downward away from the harvesting head and toward the ground in a space between adjacent snouts, and a plurality of stripper plate assemblies (154) effective for stripping the row crop from its stalks as the stalks are pulled downward past the stripper plates;
wherein each of said stripper plate assemblies comprises a pair of adjacent halves, with each pair of adjacent halves comprising a first half having a first stalk- contacting edge and a first plate surface extending away from said first stalk-contacting edge in a first direction, and a second half having a second stalk-contacting edge and a second plate surface extending away 
wherein each of said first stalk-contacting halves is positioned on the harvesting head at a first stalk-contacting level, and each of said second stalk-contacting halves is positioned on the harvesting head at a second stalk-contacting level, and each of said first stalk-contacting edge levels is higher from the ground than its corresponding second stalk-contacting edge level (Fig. 12 shows one half above the other), and
wherein each of said stalk-contacting halves is positioned on the harvesting head at a horizontal position in which the first stalk-contacting edge overlaps or is directly adjacent the second stalk-contacting edge so that there is little or no horizontal gap between the two halves (Fig. 12 shows a small horizontal gap between the halves).

Regarding claim 2, Lohrentz teaches wherein each of said second plate surfaces includes a downward-sloping portion extending away from its stalk-contacting edge (Fig. 12 shows downward-slope).
Regarding claim 3, Lohrentz teaches wherein each of said second plate surfaces includes a trough portion adjacent its downward-sloping portion opposite said stalk-contacting edge (Fig. 12 shows trough next to downward-slope).
Regarding claim 6, Lohrentz teaches a gathering mechanism adapted to remove harvested crop from the harvesting head (Fig. 3 shows gathering augers 160).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lohrentz et al. (US 2012/0042619 A1), hereinafter Lohrentz.
Regarding claim 5, Lohrentz does not teach the stalk-contacting edges positioned on the harvesting head so there is no horizontal gap.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to position one stalk-contacting edge so that it overlaps the other edge since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 9, Lohrentz does not explicitly teach the first stalk-contacting edge level being at least 1 inch higher than the second stalk-contacting edge level.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to position one stalk-contacting edge at least an inch above the other edge since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 10, Lohrentz does not explicitly teach the horizontal gap between adjacent stalk-contacting edges being less than 1 inch.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to position the two stalk-contacting edges with a gap of less than an inch .
	
Claims 4, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lohrentz et al. (US 2012/0042619 A1), hereinafter Lohrentz, in view of Togami et al. (US 5,881,542 A), hereinafter Togami.
Regarding claim 4, Lohrentz does not teach the first plate sloping upward as it extends from the stalk-contacting edge.
Togami teaches wherein each of said first plate surfaces slopes upward as it extends away from its stalk-contacting edge (Fig. 6 shows first plate 50 with an upward slant away from the edge).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the upward slanting portion away from the stalk-contacting edge of Togami’s invention to the row crop harvesting head of Lohrentz in order to prevent crops bunching at the edge.
Regarding claim 7, Lohrentz does not teach the gathering mechanism including a chain with rubber paddles to rake out the bottom of the trough.
Togami teaches wherein said gathering mechanism comprises a gathering chain with paddles effective to rake out the bottom of said trough (Fig. 3 shows gathering chains 31 with paddles 32 and Fig. 6 shows motion of raking out the trough).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the gathering chain and rubber paddles of Togami’s invention to the row crop harvesting head of Lohrentz in order to use a well-known method of gathering crops in a row crop head.

	Regarding claim 8, Togami of the combination as set forth above teaches wherein said gathering mechanism further comprises an auger effective to move harvested crop to a storage bin (Col. 3 lines 22-29 teaches auger 25 moves the crop a grain collection device).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Becker (US 6,226,969 B1), Ricketts et al. (US 10,334,784 B2), and Walker (US 9,750,187 B2) all disclose row crop harvesting heads with stripper plates that are adjustable in the horizontal direction to alter the gap between the two plates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484. The examiner can normally be reached M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        

/MATTHEW IAN NEAL/Examiner, Art Unit 3671